 

 

 

 

 

 

 

 

 

 

 

 

Usps SDNY ees
UNITED STATES DISTRICT COURT a :
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED: ‘

DOC #: ee |
NIURKA CORONA, DATE FILED: TT

Plaintiff, 17-av—-4438 (IGK)
~ against - MEMORANDUM OPINION
AND ORDER

CLARINS U.S.A., INC., and FELIPE
VACA,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Niurka Corona, brings this action against
her former employer, Clarins U.S.A., Inc. (“Clarins”}, and a
former Clarins manager, Felipe Vaca (collectively, the
‘“defendants”). The plaintiff alleges that she was disabled by
parotid gland cancer, and that the defendants terminated her
employment as a sales associate because of her disability. The
plaintiff alleges violations of the Americans with Disabilities
Act (“ADA”), 42 U.S.C. § 12101 et seq., the New York State Human
Rights Law (“NYSHRL”}, N.Y. Exec. Law § 290 et seq., and the New
York City Human Rights Law (“NYCHRL”), N.¥.C. Admin. Code § 8-
101 et seq. Under each statute, the plaintiff alleges
{1} failure to accommodate her disability, (2) employment
discrimination, and (3) retaliation.

The defendants move for summary judgment dismissing each of

the plaintiff’s claims. The plaintiff opposes the motion, except

20 SONY
UME AT
FLECTRONICALLY FILED

Sore FIERO _ FILTT

 

 

 

 

 
as it pertains to her failure to accommodate claims and ADA
claims against the defendant Vaca.
I.

The standard for granting summary judgment is well
established. “The [CJourt shall grant summary judgment if the
movant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477

 

U.S. 317, 322-23 (1986); Gallo v. Prudential Residential Servs.

 

L.P., 22 F.3d 1219, 1223 (2d Cir. 1994). “[T]he trial court’s
task at the summary judgment motion stage of the litigation is
carefully limited to discerning whether there are genuine issues
of material fact to be tried, not to deciding them. Its duty, in
short, is confined at this point to issue-finding; it does not
extend to issue-resolution.” Gallo, 22 F.3d at 1224. The moving
party bears the initial burden of “informing the district court
of the basis for its motion” and identifying the matter that “it
believes demonstrate[s] the absence of a genuine issue of
material fact.” Celotex, 477 U.S. at 323. “Only disputes over
facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary

judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

 

(1986). If a party “fails to make a showing sufficient to

establish the existence of an element essential to that party’s

 

 

 
case, and on which that party will bear the burden of proof at
trial,” summary judgment should be granted against that
party. Celotex, 477 U.S. at 322; Fed. R. Civ. P. 56(c) (1) (B) &
2010 Advisory Committee Note.

In determining whether summary judgment is appropriate, a
court must resolve all ambiguities and draw all reasonable
inferences against the moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587-88 (1986)

 

(citing United States v. Diebold, Inc., 369 U.S. 654, 655
.(1962)); see also Gallo, 22 F.3d at 1223. Summary judgment is
improper if there is any evidence in the record from any source
from which a reasonable inference could be drawn in favor of the
nonmoving party. See Chambers v. TRM Copy Ctrs. Corp., 43 F.3d
29, 37 (2d Cir. 1994). Tf the moving party meets its burden, the
nonmoving party must produce evidence in the record and “may not
rely simply on conclusory statements or on contentions that the
affidavits supporting the motion are not credible.” Ying Jing

Gan v. City of New York, 996 F.2d 522, 532 (2d Cir. 1993).

 

District courts should “be especially chary in handing out
summary judgment in discrimination cases, because in such cases
the employer’s intent is ordinarily at issue.” Chertkova_v.

Conn. Gen. Life Ins. Co., 92 F.3d 81, 87 (2d Cir. 1996); see

 

also Chambers, 43 F.3d at 40. However, “a plaintiff must provide

more than conclusory allegations to resist a motion for summary

 

 

 

 

 

 
judgment, and show more than some metaphysical doubt as to the

material facts.” Gorzynski v. Jet Blue Airways, 596 F.3d 93, 101

 

(2d Cir. 2010) (citations omitted). The Supreme Court has
instructed that courts are not to treat discrimination any
“differently from other ultimate questions of fact.” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 148 (2000)

 

(quotation marks omitted).
Il.

The following facts are undisputed unless otherwise
indicated.

A.

The plaintiff worked as a sales associate for Clarins at
its fragrance counter located at Saks Fifth Avenue in New York
City. (Defs.’ 56.1 Stmt. €1 2-3.) Among other duties, the
plaintiff was tasked with selling new fragrance products. (Id.
(qi 4-5.) The piaintiff’s superiors included her immediate
supervisor, Kareline Guzman, and Guzman’s supervisor, defendant
Felipe Vaca. (Id. 9% 7, 10.)

The defendants contend that, from the outset of her
employment beginning in March 2016, the plaintiff exhibited a
pattern of disrespectful behavior that affected her job
performance. (Id. 911 34-36.) The defendants also contend that

Guzman regularly reported this behavior to Vaca. (Vaca Dep. at

51-54; Guzman Dep. at 63-65.)

 

 

 
The defendants offer several examples of the plaintiff's
allegedly unprofessional behavior, including her excessive use
of her cell phone at the sales counter, her inattentiveness to
the sales counter, her resistance to performing job duties such
as writing client letters, and her failure to address customers
politely. (Vaca Dep. at 53-56, 66-67, 112, 241-46; Guzman Dep.
at 86-87, 211-12; Brinkerhoff Dep. at 114-15, 135-36.)

The plaintiff denies any alleged deficiencies in her job
performance. (Corona Decl. 971 4-8.) For example, the plaintiff
maintains that she used her cell phone for business purposes and
that she stopped doing so after Guzman informed her about a new
company policy related to cell phone use. (Pl.’s 56.1 Stmt.

(I 134-37.) She denies ever leaving the sales counter at an
inappropriate time. (Corona Decl. If 10-12.) She also denies any
failure to perform duties such as writing client letters. (Id.

{| 4.) Finally, she insists that she never disrespected her
superiors or customers. (Id. I 14, 18.)

It is undisputed that before the onset of the plaintiff’s
disability, a conflict between the plaintiff and her superiors
occurred in June 2016. (Defs.’ 56.1 Stmt. @ 62.) At that time,
the plaintiff and Guzman got into a verbal argument about the
plaintiff's client service duties. (Id. 971 62-64; Pl.’s 56.1
Stmt. TI 62-64.} Guzman claimed that the plaintiff refused to

follow instructions in crafting an email to a client and that

 

 

 

 
she had “disrespected [Guzman] in ways that [Guzman had] never
been disrespected before.” (Guzman Dep. at 63.) Guzman sent an
email detailing the incident to Vaca. (Metis Decl. Ex. H.) The
plaintiff claims that the email is inaccurate, and that Guzman
was at fault for the incident. (Corona Dep. at 147-48.)

B.

On July 30, 2016, the plaintiff fainted at work and was
taken to the hospital. (Pl.’s 56.1 Stmt. 7 69.) She went on
short-term medical leave, which Clarins approved. (Defs.’ 56.1
Stmt. GTI 71-72.) The plaintiff returned to work on September 21,
2016, before her illness was diagnosed. (Id. @ 78.) Upon her
return, she provided two doctors’ notes to her supervisors which
stated some medical restrictions, including that her working
hours should not exceed nine per day, that she should receive
ample break time, and that any heavy lifting, pushing, pulling,
bending down, or stair climbing should be limited, (Id. WI 76-
77, 83-84.) The defendants provided all of the accommodations
that the plaintiff requested. (Id. UF 104; Corona Dep. at 119-
20.) Once accommodated, the plaintiff’s medical restrictions did
not prevent her from performing the essential functions of her
job as a sales associate. (Defs.’ 56.1 Stmt. ¥ 88.)

After her return to work, the focus on the plaintiff’s
performance shifted towards meeting certain sales goals. Vaca

created monthly sales goals for each member of the sales

 

 

 

 

 

 
counter, including the plaintiff. (Id. 9 38; Pl.’s 56.1 Stmt.

G 42.) However, the parties dispute when the defendants first
imposed these goals. The defendants claim that they imposed the
goals beginning on “day one” of the plaintiff's employment in
March 2016. (Defs.’ 56.1 Stmt. WI 24, 39.) The plaintiff
counters that the defendants imposed the goals beginning in
October 2016, which was only after she returned from her medical
leave. (Pl.’s 56.1 Stmt. II 24, 39.}

On December 8, 2016, Vaca provided the plaintiff with two
written warnings (“write-ups”) for missing her October and
November sales goals. (Defs.’ 56.1 Stmt. { 148.) These write-ups
were part of Clarins’s disciplinary process for employees. The
informal disciplinary policy included several steps. (Id.

q 145.) First, a superior would verbally discuss any workplace
problems with the employee. (Id. 9 146.) Second, a superior
would issue a write-up to the employee. {Id.) The third step ~-
termination -- could be considered if the employee did not
correct the problem within 30 days of receiving the write-up.
(Id.) Vaca testified that an employee had to receive two
successive write-ups before termination could be considered.
(Vaca Dep. at 235.)

The plaintiff contends that the December 8, 2016
disciplinary action contravened Clarins’s policy in two ways.

The plaintiff alleges that the defendants bypassed the first

 
step of Clarins’s disciplinary process because her supervisors
never held an informal discussion with her before issuing the
write-ups. (Corona Decl. {@ 20.) She also alleges that it was
abnormal for an employee to receive two successive write-ups in
the same day, although the practice was not unheard of at
Clarins. (Pl.’ 56.1 Stmt. J 149.)

The two write-ups addressed the plaintiff’s sales metrics.
The first write-up stated that, in October, the plaintiff sold
$9,200.00 out of her goal of selling $36,000.00 worth of two
Prada products named “Olfactories” and “Les Infusion.” (Metis
Decl. Ex. O.) Likewise, the second write-up stated that, in
November, the plaintiff sold $11,800.00 out of her goal of
selling $53,000.00 worth of the same two Prada products. (Id.
Ex. P,) The November write-up also stated that the plaintiff
registered 21 percent of her clients to a Saks client data
capture system, falling short of a Saks store-wide goal of 75
percent registration. (Defs.’ 56.1 Stmt. 47] 153-54.) The
plaintiff disputes the accuracy of this registration figure.
(Id.; Pl.’s 56.1 Stmt. FF 132-33.) Both write-ups suggested
corrective actions and warned that if the plaintiff's
performance did not “significantly improve within thirty days,

employment termination may be contemplated.” (Metis Decl. Exs.

O & P.}

 

 

 
The plaintiff refused to sign either write-up. (Defs.’ 56.1
Stmt. { 152.) The plaintiff alleges that she refused to sign in
protest because she felt that the sales goals were impossible to
achieve and that Vaca had implemented them to “set [her] up to
fail.” (Corona Decl. 9 25.) She also alleges that when Vaca
issued the write-ups to her, he told her that she was a “good
looking woman” who could use her attributes to increase her
sales. (id. @@ 26.}

When Vaca issued the write-ups, Guzman was physically
present and a Clarins human resources manager, Amanda
Brinkerhoff, attended by phone. (P1l.’s 56.1 Stmt. § 150.) Both
Vaca and Guzman deny that the plaintiff raised any issue of
discrimination during this meeting. (Vaca Dep. at 286-87; Guzman
Dep. at 239-41.}

Four days later, on December 12, 2016, the plaintiff
emailed her concerns about the write-ups to Brinkerhoff and
another Clarins human resources manager, Frans Saint Louis.
(Metis Decl. Ex. Q.) In the email, the plaintiff claimed that
she was “not only being discriminated against because of [her]
medical conditions, but also being set up to fail by being given
unrealistic goals.” (Id.) She explained that, out of the three
employees on her sales team, she sold more of the two Prada

products than anyone. (Id.) Specifically, she claimed that her

sales accounted for at least 40 percent of what the entire team
sold for both products in October and November. (Id.) Both Vaca
and Guzman later admitted that no member of Guzman’s team ever
met his or her monthly sales goal. (Vaca Dep. at 79-80; Guzman
Dep. at 34.)

The plaintiff admits that she did not change her behavior
after receiving the write-ups, but insists that she had no
reason to change her behavior because it was never problematic.
(Corona Decl. (71 7-8; Pl.’s 56.1 Stmt. J 160.)

On December 18, 2016, Guzman emailed Brinkerhoff and copied
Vaca to discuss the plaintiff. (Metis Decl. Ex. R.} Guzman
requested guidance on managing the plaintiff because of the
“sensitivity” of her “claims.” (Id.) After speaking to both
Guzman and the plaintiff, Brinkerhoff arranged a phone
conference for December 21 or 22, 2016. (Id. Ex. S.) The
plaintiff, Vaca, Guzman, and Brinkerhoff participated in this
call. (Defs.’ 56.1 Stmt. 9 164.) The defendants allege that Vaca
discussed the plaintiff's poor sales numbers and bad attitude,
including allegations that she continued to use her cell phone
and ignore customers. (Id. 9 168.) The defendants also allege
that Brinkerhoff asked the plaintiff how Clarins could further
accommodate her disability. (Id. 4 169.) The plaintiff disputes
this version of the call, and instead alleges that Guzman
prompted the call in order to discuss an unrelated worker’s

compensation claim and that Brinkerhoff did not ask how Clarins

10

 

 

 

 

 

 

 
could better accommodate her needs. (Corona Decl. 9 28; Pl.'s
56.1 Stmt. T1 166, 169.) The plaintiff also alleges that she
repeated her complaints that her sales goals were impossible to
achieve, and that Vaca was setting her up to fail. (Corona Dep.
at 112-13.)

On December 22, 2016, Guzman emailed Vaca to report that,
earlier that day, Guzman saw the plaintiff talking with a
coworker and ignoring customers. (Metis Decl. Ex. N.) On January
13, 2017, Vaca emailed Brinkerhoff about terminating the
plaintiff’s employment, but Brinkerhoff recommended waiting
until “the end of the week so we are close to the [thirty] day
mark from the last write up and conversation we had with her.”
(Id. Ex. T; Defs.’ 56.1 Stmt. 97 172.) Brinkerhoff directed Vaca
to the sections in both the first and second write-ups that
required at least thirty days before termination “may be
contemplated.” (Metis Decl. Exs. 0, P, T.) Guzman later
testified that Vaca was “driven by his eagerness” to terminate
the plaintiff's employment, and that illegitimate “personal”
reasons factored into his decision. (Guzman Dep. at 86.)

On January 18, 2017, Guzman emailed Brinkerhoff to report
that the plaintiff had not changed her “disrespectful” behavior.
(Metis Decl. Ex. U.) On January 24, 2017, Vaca again emailed
Brinkerhoff about terminating the plaintiff’s employment. (Id.

Ex. V.) The email summarized the plaintiff’s December sales

11

 

 
metrics. (Id.) In December, the plaintiff sold $12,599.36 of the
two Prada products, which Vaca noted was “less than half” of her
$65,200.00 monthly goal. (id.) Vaca did not mention that in that
same month, the entire sales team sold $41,756.56 of the two
products. (Barnhorn Decl. Ex. G.)

Vaca also reported that the plaintiff was not on track to
meet her January sales goal. (Metis Decl. Ex. V.) At that time,
the plaintiff had sold $7,227.00 of her $18,100.00 monthly goal,
and there were only four days left for the plaintiff to close
the gap. (Id.) Vaca ended the email by noting continued problems
with the plaintiff’s behavior, including that she had missed
three days of work in January due to illness and a doctor’s
appointment. (Id.)

Vaca and Brinkerhoff decided together to terminate the
plaintiff’s employment. (Defs.’ 56.1 Stmt. (7 181-82.) Clarins
did so on January 26, 2017. (Barnhorn Decl. Ex. T.) The
plaintiff claims that the defendants’ stated reason for
terminating her employment were her sales numbers, (Iid.) That
same day, the plaintiff was diagnosed with parotid gland cancer.
(Corona Decl. {I 30; Corona Dep. at 177.)

Tit.
The defendants move for summary judgment dismissing the

plaintiff's failure to accommodate claims under the ADA, NYSHRL,

and NYCHRL. The plaintiff does not oppose this portion of the

12

 

 

 

 

 

 

 
defendants’ motion. (Pl.’s Opp’n. Br. 1 n.1.}) Nor does she
dispute that the defendants provided the accommodations that she
requested. Therefore, the defendants’ motion for summary
judgment dismissing the plaintiff’s failure to accommodate
claims is granted.

IV.

The defendants move for summary judgment dismissing the
plaintiff’s discrimination and retaliation claims under the ADA,
NYSHRL, and NYCHRL.

A.

As discussed at oral argument on September 10, 2019, the
ADA does not provide for a right to recover against individual
defendants in discrimination or retaliation claims. See Cerrato

v. Durham, 941 F. Supp. 388, 395 (S.D.N.¥. 1996) (discrimination

claims); Yaba v. Cadwalader, Wickersham & Taft, 931 F. Supp.

 

271, 274 (S.D.N.¥. 1996) (discrimination claims); Spiegel v.
Schulmann, 604 F.3d 72, 79 (2d Cir. 2010) (retaliation claims);

Maus v. Wappingers Cent. Sch. Dist., 688 F. Supp. 2d 282, 302

 

n.10 (S.D.N.Y¥. 2010) (retaliation claims). The plaintiff does
not dispute this. Accordingly, the defendants’ motion for
summary judgment dismissing the plaintiff’s ADA discrimination
and retaliation claims against the individual defendant Vaca is

granted.

13

 
B.
The plaintiff’s remaining discrimination claims are
governed by the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See,

 

e.g., Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715

 

F.3d 102, 110 n.8 (2d Cir. 2013} (NYCHRL); Weinstock v. Columbia

 

Univ., 224 F.3d 33, 42 n.1 (2d Cir. 2000} (NYSHRL and NYCHRL);

Greenway v. Buffalo Hilton Hotel, 143 F.3d 47, 52 (2d Cir. 1998)

 

(ADA).

The McDonnell Douglas framework has three steps. The

 

plaintiff must first establish a prima facie case of

discrimination. See St. Mary’s Honor Ctr. v. Hicks, 509 U.S.

 

502, 506-07 (1993). All three statutes require the same four

elements to establish a prima facie case. See Kinneary v. City

 

of New York, 601 F.3d 151, 158 (2d Cir. 2010). The plaintiff
must demonstrate: (1) that her employer is subject to the
statute, (2) that she suffers from a disability or is perceived
to suffer from such a disability within the meaning of the
statute, (3) that she could perform the essential functions of
her job with or without a reasonable accommodation, and (4) that
she suffered an adverse employment action because of her

disability. See, e.g., McMillan v. City of New York, 71il F.3d

 

120, 125 (2d Cir. 2013); Brady v. Wal-Mart Stores, 531 F.3d 127,

 

134 (2d Cir. 2008). Under the ADA and the NYSHRL, “a plaintiff

14

 
alleging a claim of employment discrimination {must] prove that
discrimination was the but-for cause of any adverse employment

action.” Natofsky v. City of New York, 921 F.3d 337, 348 (2d

 

Cir. 2019); accord Dr. Rachel Wellner, M.D., v. Montefiore

 

Medical Center, No. 17/cv3479 (KPF), 2019 WL 4081898, at *8
(S.D.N.Y¥. Aug. 29, 2019) (applying the “but-for” analysis to
both ADA and NYSHRL discrimination claims).

After the plaintiff establishes a prima facie case, the
burden of production shifts to the defendants to offer a
legitimate, nondiscriminatory reason for their adverse
employment action. See St. Mary’s, 509 U.S. at 506-07. If the
defendants make such a showing, the plaintiff then has an
opportunity to show that the proffered reason was not the true
reason for the employment decision, See id. at 507-08.
Ultimately, the “burden of persuading the trier of fact that the

defendant intentionally discriminated against the plaintiff

remains at all times with the plaintiff.” Tex. Dep’t of Cmty.

 

Affairs v. Burdine, 450 U.S. 248, 253 (1981); see also Reeves,

 

530 U.S. at 143.

Discrimination claims under the NYCHRL are analyzed under a
more lenient standard than under the ADA or the NYSHRL. See
Mihalik, 715 F.3d at 109. Under the NYCHRL “the plaintiff need
only show that her employer treated her less well, at least in

part for a discriminatory reason.” Id. at 110 n.8. The defendant

15

 

 

 
may then present evidence that its actions were taken for
legitimate, nondiscriminatory reasons, and the defendant is
entitled to summary judgment if the record shows that
“discrimination played no role in its actions.” Id.

Cc.

The first and third elements of the plaintiff's prima facie
case of discrimination are not disputed. As to the first
element, it is undisputed that Clarins is subject to the ADA,
the NYSHRL, and the NYCHRL. As to the third element, the parties
agree that the plaintiff’s medical restrictions did not prevent
her from performing the essential functions of her job as a
sales associate.

The defendants argue that the plaintiff has failed to
satisfy the second and fourth elements of a prima facie case. As
to the second element, the defendants claim that the plaintiff
has failed to allege a qualifying disability. The ADA and
subsequent amendments define “disability” as a physical or
mental impairment that substantially limits one or more major
life activities. 42 U.S.C. § 12102(1) (A). “Major life
activities” can include performance of manual tasks, walking,
lifting, bending, and working. Id. § 12102(2) (A). The NYSHRL
definition of “disability” “providfes] relief to a broader range

of impairments than does the ADA.” Beason v. United Techs.

 

Corp., 337 F.3d 271, 278 (2d Cir. 2003) (citations omitted). And

16

 

 

 

 

 
the NYCHRL goes even further to define “disability” as “any
physical, medical, mental or psychological impairment, or a
history of such impairment.” N.Y¥.C. Admin. Code § 8-102.

The defendants do not dispute that the plaintiff was
suffering from parotid gland cancer when she returned to work in
September 2016. Moreover, the undisputed facts show that the
plaintiff's cancer qualified as a disability under all three
statutes. The defendants were aware of her medical condition,
even if it was not yet diagnosed during her employment. The two
doctors’ notes made it clear that the plaintiff’s medical
condition impaired her ability to participate in some of the
major life activities described in the ADA such as working,
lifting, and bending. Having satisfied the narrower definition
of a disability under the ADA, the plaintiff’s disability thus
satisfies the NYSHRL and NYCHRL requirements as well. Therefore,
the plaintiff has satisfied the second element of her prima
facie case.

As to the fourth element, the defendants claim that the
plaintiff has failed to show that her employment was terminated
because of her disability. Although the plaintiff has shown an
adverse employment action -- the two write-ups and her
employment termination -- she must also show that those actions

“took place under circumstances giving rise to an inference of

i7

 

 

 

 
discrimination.” Davis v. N.¥.C. Dep’t of Educ., 804 F.3d 231,

 

235 (2d Cir. 2015) (per curiam).
The plaintiff has raised issues of fact as to whether
discrimination was the but-for cause of her employment

termination. See Bucalo v. Shelter Island Union Free Sch. Dist.,

 

691 F.3d 119, 128 (2d Cir. 2012) (noting the plaintiff’s burden
at the prima facie stage is “minimal”). The plaintiff was
disabled throughout the period of alleged discrimination
beginning in September 2016. The plaintiff alleges that the
defendants began to single her out from her coworkers only after
she became disabled. She claims that she was individually
punished for failing to meet new sales goals, even though nobody
on her team met his or her own goals, and that the defendants
used this as a basis for her employment termination. Because a
reasonable jury could conclude that the defendant would not have
terminated the plaintiff but for her disability, the plaintiff
has established a prima facie case of discrimination.

Under the second step of McDonnell Douglas, the defendants

 

have offered a nondiscriminatory reason for terminating the
plaintiff’s employment: a history of poor work performance. see

McBride v. BIC Consumer Prod. Mfg. Co., 583 F.3d 92, 98 (2d Cir.

 

2009). An employer is not required to lower its performance

standards for disabled employees. See Jacobson v. Capital One

 

Fin. Corp., No. 1l6cv6169, 2018 WL 6817064, at *16 {S5.D.N.Y. Dec.

18

 

 

 
12, 2018). The defendants argue that termination was justified
because the plaintiff failed to improve her sales numbers after
receiving the two write-ups on December 8, 2016.

Nevertheless, under the third step of McDonnell Douglas,

 

there are issues of material fact as to whether the defendants’
proffered reason for termination was merely a pretext for
discrimination. In her sworn testimony, the plaintiff denied
that her job performance was deficient in any way. Making
“[c]redibility determinations” to assess these conflicting
claims about the plaintiff’s job performance “are jury

functions, not those of a judge.” Anderson v. Liberty Lobby,

 

Inc.,. 477 U.S. 242, 255 (1986). The defendants rely on a bevy of
cases to argue that the Court should not substitute the
plaintiff's subjective judgments about proper work performance
for an employer’s business judgments. However, the plaintiff in
this case does not merely disagree with Vaca’s assessment of her
performance -~ she disputes the truth of any underlying facts
giving rise to that judgment. By contrast, the defendants’ cases
all contain situations where employees admitted to instances of

poor work performance. Cf. Hill v. Bloomberg L.P., No. 14cv9809,

 

2016 WL 1665599, at *11 (S.D.N.Y. Apr. 20, 2016) (plaintiff’s
poor performance compared to his co-workers -- including at
least one “embarrassing error” that he admitted to -- belied his

claim that unrealistic expectations led to his inevitable

19

 

 

 
employment termination); White v. Pacifica Found., 973 F. Supp.

 

2d 363, 382 (S.D.N.Y¥. 2013) (plaintiff did not deny evidence of
his poor performance and could not show that reasons for

termination, such as economic recession, were pretextual}; Silva

 

v. Peninsula Hotel, 509 F. Supp. 2d 364, 385 (S.D.N.¥. 2007)

 

(“Plaintiff does not dispute that he committed various
infractions . .. .”). Under the plaintiff’s version of events,
a reasonable factfinder could determine that the defendants

relied on the plaintiff's sales performance as a pretext for

 

discrimination.

The June 2016 argument between the plaintiff and Guzman is
the only undisputed conflict that occurred before Vaca issued
the two write-ups six months later in December. However, the
plaintiff was never punished for the June incident, and she
testified that Guzman was to blame. Further, the June incident
involved the plaintiff’s letter writing, rather than the
plaintiff's sales performance. These distinctions undermine the
defendants’ argument that the plaintiff faced a history of
progressive discipline, while raising a question of fact about
whether the June incident legitimately influenced the
defendants’ employment decisions.

Beyond the June 2016 dispute, both Guzman and Vaca
testified that Guzman regularly reported the plaintiff’s poor

work behavior to Vaca before December 2016, including the

20
plaintiff's inattentiveness to the sales counter and her lack of
initiative. However, this testimony about Guzman’s reports is
disputed by the plaintiff. Indeed, Guzman’s report of the June
2016 incident is the sole email addressing the plaintiff's
behavior that was sent before the plaintiff became disabled.
There are no other reports before December 2016 on the record to
corroborate a history of dissatisfaction with the plaintiff's
work performance.

Moreover, it is unclear whether the defendants implemented
the sales goals before October 2016. If the plaintiff first
received sales goals in October 2016, then increased scrutiny of
her sales performance only began after she returned to work with
a disability in September 2016.

The plaintiff alleges that this increased post-disability
scrutiny resulted in her being singled out for punishment. The
plaintiff does not claim that the defendants ever had to lower
their performance standards for her. Instead, she claims that no
employee met the sales goals and that she was the most
productive member of her team, but despite her productivity she
was the only employee who was punished for failing to meet the
monthly goals. Such a showing of disparate treatment between
similarly situated employees is a “recognized method” of

inferring discrimination. Ruiz v. Cty. of Rockland, 609 F.3d

 

486, 493 (2d Cir. 2010).

21

 

 

 
Finally, Clarins’s method of terminating the plaintiff’s
employment also supports an inference of pretext. That a company
ignores its own policies or procedures when it takes action
against an employee can cast doubt on the good faith of the

process. See Stern v. Trustees of Columbia Univ., 131 F.3d 305,

 

313 (2d Cir. 1997).

The plaintiff alleges that the defendants violated their
own disciplinary policy in at least three ways. First, the
plaintiff claims that Vaca issued the write-ups without having
an informal discussion with her beforehand. Second, the
plaintiff claims that issuing two write-ups on the same day was
an aberration. Third, the plaintiff claims that Vaca attempted
to fire her within thirty days of the December conference call,
and that Vaca postponed the termination because Brinkerhoff
explained that sufficient time had not elapsed as required by
company policy. Indeed, the plaintiff’s own supervisor, Guzman,
testified that Vaca was motivated by “eagerness” and “personal”
grievances against the plaintiff, which undermines the
defendants’ argument that they terminated the plaintiff for
legitimate reasons alone. Such discrepancies in employer
testimony regarding reasons for termination could raise an

inference of pretext. See EEOC v. Ethan Allen, Inc., 44 F.3d

 

116, 120 (2d Cir. 1994). How much weight to accord these alleged

policy violations is a question for a jury.

22

 

 

 
Given all of these factual disputes, a reasonable jury
could find that the defendants’ purported reason for the
plaintiff’s employment termination was a pretext for
discrimination under the ADA and the NYSHRL.

Having satisfied the ADA and NYSHRL standards, the
plaintiff’s discrimination claim under the more liberal NYCHRL
standard must also survive summary judgment. Therefore, the
defendants’ motion for summary judgment dismissing the
plaintiff’s discrimination claims is denied.

D.
The plaintiff's remaining retaliation claims are analyzed

under the same three-part McDonnell Douglas framework that

 

governs her discrimination claims. See, ¢.g., Fox v. Costco

 

Wholesale Corp., 918 F.3d 65, 71, 76 (2d Cir. 2019) (ADA and

NYSHRL); Malena v. Victoria’s Secret Direct, LLC, 886 F. Supp.

 

2d 349, 361 {S.D.N.¥. 2012) (NYSHRL and NYCHRL).

To establish a prima facie case of retaliation, the
plaintiff must show that (1) she participated in a protected
activity, (2) the employer was aware of that activity, (3) the
employer took an adverse employment action against the
plaintiff, and (4) there was a “causal connection” between the
protected activity and the adverse employment action. Treglia v.

Town of Manlius, 313 F.3d 713, 719 (2d Cir. 2002).

23
E.

The plaintiff has satisfied all four elements of her prima
facie case of retaliation. First, the plaintiff complained to
the defendants about disability discrimination by email on
December 12, 2016. She also alleges that she complained verbally
about discrimination on both December 8 and December 21 or 22,
2016. These complaints constitute protected activities under the
ADA, the NYSHRL, and the NYCHRL. “Employees engage in protected
activity when they have a good faith, reasonable belief that
they have made a complaint opposing an employment practice made

unlawful by . . . the ADA.” Salas v. New York City Dep't of

 

Investigation, 298 F. Supp. 3d 676, 685 (S.D.N.Y¥. 2018); see
also Woldeselassie v. Am. Eagle Airlines/Am. Airlines, No.
12cv07703 LGS, 2015 WL 456679, at *8 (S.D.N.Y. Feb. 2, 2015),

aff'd sub nom. Woldeselassie v. Am. Eagle Airlines, Inc., 647 F.

 

App'x 21 (2d Cir. 2016) (discussing protected activities under
ADA, NYSHRL, and NYCHRL).. Second, as the recipients of those
complaints, the defendants were aware of the plaintiff’s
protected activities. Third, the defendants’ termination of the
plaintiff was an adverse employment action. Fourth, the temporal
proximity between the plaintiff’s protected complaint and her
termination is close enough to create an inference of
retaliation. See Gorzynski, 596 F.3d at 110. Whiie the Second

Circuit Court of Appeais “has not drawn a bright line defining,

24

 
for the purposes of a prima facie case, the outer limits” of
this temporal proximity, it has held that “five months is not
too long to find the causal relationship.” Id. The six-week
lapse between the plaintiff’s protected complaint on December
12, 2016 and her employment termination on January 26, 2017
falls well within this standard to create an inference of
retaliation.

To prevail on her retaliation claim under the NYCHRI, the
plaintiff only needs to show that the defendants were “motivated

at least in part by an impermissible motive.” Mereigh v. N.Y. &

 

Presbyterian Hosp., No. 16cv5583, 2017 WL 5195236, at *6

 

(S.D.N.Y. Nov. 9, 2017). For retaliation claims under the ADA
and the NYSHRL, there is a split of authority in the Second
Circuit regarding whether the plaintiff must show that the
protected activity was a “but-for” cause or merely a “motivating

factor” for the adverse employment action. See Flieger v. E.

 

Suffolk BOCKS, 693 F. App’x 14, 18-19 (2d Cir. 2017) (describing

the uncertainty in ADA retaliation claims); see Gordon v. City

 

of New York, No. 14-CV-6115 (JPO), 2018 WL 4681615, at *16 n.10
(S.D.N.Y. Sept. 28, 2018) (noting unsettled law for NYSHRL
retaliation claims). In any event, the plaintiff has created a
dispute of material fact under the stricter “but-for” standard,
and therefore this question need not be resolved on this motion.

The plaintiff has therefore established a prima facie case of

25

 

 

 

 

 
retaliation under the first step of the McDonnell Douglas

 

framework.

Under the second step of the McDonnell Douglas framework,

 

the defendants again argue that they legitimately terminated the
plaintiff’s employment because of her poor work performance. The
defendants also argue that a long history of discipline
undermines any inference that the plaintiff’s complaint

motivated her employment termination. See Slattery v. Swiss

 

Reinsurance Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001) (finding

 

that gradual progressive discipline actions, beginning before
the filing of an EEOC complaint, did not support an inference of
retaliation).

However, under the third step of the McDonnell Douglas

 

analysis, the defendants’ motivation for termination is in
dispute for substantially the same reasons discussed above with
respect to the plaintiff's employment discrimination claims.
Besides failing to meet the sales goals which she claims were
discriminatory, the plaintiff denies that she ever performed
poorly at work. Further, there is a disputed history of
disciplinary action against the plaintiff prior to December 8,

2016. Cf. Neishlos v. City of New York, No. O00cv914, 2003 WL

 

22480043, at *9 (S.D.N.Y. Nov. 3, 2003) (holding that

evaluations that recommended termination before the plaintiff

26

 

 
ever participated in a protected activity could rebut a temporal
inference of retaliation).

Given the conflicting testimony, there are genuine issues
of material fact concerning the defendants’ motivations to
terminate the plaintiff’s employment. Accordingly, a reasonable
jury could find that the defendants’ purported reason for
terminating the plaintiff's employment was a pretext for
retaliation under the ADA and the NYSHRL.

Having satisfied the ADA and NYSHRL standards, the
plaintiff’s retaliation claim under the more liberal NYCHRL
standard also survives summary judgment. Therefore, the
defendants’ motion for summary judgment dismissing the

plaintiff's retaliation claims is denied.

CONCLUSION
For the reasons stated above, the defendants’ motion for

summary judgment is granted as to the plaintiff’s ADA, NYSHRL,
and NYCHRL failure to accommodate claims. The defendants’ motion
for summary judgment is also granted as to the plaintiff’s ADA
claims against individual defendant Felipe Vaca. The defendants’
motion for summary judgment is denied as to all remaining
claims. The Court has considered all of the arguments raised by

the parties. To the extent not specifically addressed, the

2/

 

 
arguments are either moot or without merit. The Clerk is
directed to close docket number 35.

SO ORDERED.

Dated: New York, New York
September 12, 2019

 

 

7 /John G. Koeltl
Unitéd States District Judge

28
